Citation Nr: 0120074	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  96-23 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for a service-connected postoperative tonsillectomy.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


REMAND

The veteran served on active duty from December 1951 to 
January 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied an increased evaluation 
for the veteran's service-connected postoperative 
tonsillectomy.  The Board remanded this case in February 
1999.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).

Unfortunately, this case again requires remand.  

In the Board's February 1999 remand to the RO, the Board 
indicated that the veteran's statement of the case (SOC) was 
not adequate as it was not complete enough to allow him to 
present written and/or oral arguments before the Board.  
38 U.S.C.A. § 19.29.  Specifically, there was no 
identification of the Diagnostic Code (DC) under which the 
veteran was evaluated in the original rating decision or the 
March 1996 rating decision on appeal.  The April 1996 SOC 
referenced DC 6520, however, the March 1996 rating decision 
and the July 1996 hearing officer's decision as well as the 
supplemental statement of the case (SSOC), cite diagnostic 
criteria from DC 6516, without providing citation to the 
Diagnostic Code.  The RO was instructed to prepare a complete 
and informative rating decision, including the DC assigned to 
the disability after complete development was undertaken 
during remand.  This was not done.  The RO did not prepare a 
rating decision and the November 2000 SSOC indicated that the 
pertinent laws, regulations and rating schedule provisions 
were set forth in the prior SOC.  They were not, and the 
veteran continues to have no way to know the diagnostic code 
under which the RO has evaluated him, or the criteria for an 
evaluation under that code.  Likewise, the Board cannot 
determine, from the various ratings, decisions, and statement 
or supplemental statement of the case, which diagnostic code 
the RO has used to evaluate the veteran's disability.  

Furthermore, although the RO did not adequately identify the 
appropriate DC under which the veteran was to be evaluated, 
both DC 6516 and DC 6520 are found within the respiratory 
system rating criteria.  On October 7, 1996, new regulations 
for rating service-connected respiratory conditions went into 
effect.  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  In VAOPGCPREC 3-2000, it was held 
that when the VA rating schedule is amended while an 
increased rating claim is pending, the Board should (1) 
determine whether the intervening change is more favorable to 
the veteran; and (2) if the amendment is more favorable, that 
provision shall apply to rate the disability for periods from 
and after the effective date of the regulatory change; and 
(3) the Board should apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  All evidence is considered in 
reaching these determinations.  

The RO did not set forth either the old or new rating 
criteria for either DC and did not discuss which was more 
favorable, if either.  The United States Court of Appeals for 
Veterans Claims (Court) held in Stegall v. West, 11 Vet. App. 
268 (1998), that a remand by the Court or the Board confers 
on the veteran, as a matter of law, the right to compliance 
with the remand orders.  It was also held that when the 
remand orders are not complied with, the Board errs in 
failing to ensure compliance.  Therefore, and because it is 
necessary to permit the veteran to make informed responses 
and to permit the Board to consider and apply the criteria 
and rating codes applied by the RO, remand is again required.

In addition, the previous remand directed the RO to ask the 
veteran where he had received treatment for his tonsillectomy 
residuals and to request or obtain his treatment records.  
While the RO asked the veteran for this information, it 
apparently took no action in response to the veteran's 
answer, which indicated that all of his treatment for his 
tonsillectomy residuals since 1996 had been at the VA medical 
center in Montgomery, Alabama.  The RO did not obtain and 
associate with the claims file the veteran's VA treatment 
records from 1996 to the present.

While the case was on remand, the veteran was accorded a VA 
examination.  However, the examination report associated with 
the claims file is incomplete.  The examiner made reference 
to diagnostic and clinical tests, including chest x-ray and 
pulmonary function tests.  These results are not included 
with the examination report.

Finally, because of a change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  In undertaking the development and 
notice herein, assure compliance with the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).

2.  Obtain and associate with the claims 
file the veteran's VA treatment records 
from the Montgomery VA medical center, 
dated from 1996 to the present.  Obtain 
copies of the diagnostic and clinical 
tests referenced in the VA examination 
report of August 2000, including the 
report of chest x-ray and pulmonary 
function tests.

3.  If the veteran's treatment records 
reveal any treatment for residuals of 
tonsillectomy, or if the diagnostic 
studies referenced by the VA examiner in 
August 2000 are not available, the 
veteran should be scheduled for another 
examination, so that the examiner may 
review his current treatment records and 
obtain  current diagnostic studies 
appropriate to evaluating the 
tonsillectomy residuals.

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this or the prior remand, 
including the VA examination(s).  Prepare 
a rating decision for inclusion in the 
claims file that shows the appropriate 
Diagnostic Code under which the veteran's 
service-connected postoperative 
tonsillectomy is evaluated.  If the 
disability is evaluated under diagnostic 
criteria within the respiratory disorders 
section of the rating schedule, the RO 
must consider the old and the new version 
of the criteria of the rating schedule 
for each DC used in the evaluation and 
determine which version of the rating 
criteria is more favorable, and apply the 
one that is more favorable.  The revised 
version of the rating criteria may not be 
applied before the effective date of 
those criteria.

5.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a SSOC, including 
citation to the diagnostic code(s) 
applicable to the appellant's claim.  
Provide both the old and new rating 
criteria and state which one is more 
favorable.  It is required that the 
applicable law and regulations, including 
the appropriate diagnostic code(s) and 
old and new rating criteria, be provided, 
discussed, and applied.  The veteran and 
his representative should be given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

